PATTERSON, Judge.
Johnny Hughley appeals the circuit court’s denial of his Rule 32, Ala.R.Crim.P., petition in which he challenges his 1990 conviction for possession of cocaine and his subsequent sentence of 20 years’ imprisonment. This petition was filed on November 22, 1993. However, on June 11, 1993, Hughley had filed a petition for a writ of habeas corpus in the United States District Court for the Middle District of Alabama attacking the validity of this same conviction and sentence; that action is pending in federal district court. In the interest of judicial economy and to avoid the possibility of conflicting rulings, we re*1037mand this case to the circuit court with instructions that that court dismiss Hughley’s Rule 32 petition.
The circuit court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and no later than 30 days from the date this opinion is released.
REMANDED WITH INSTRUCTIONS.
All Judges concur.